PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
TRZECIESKI, MICHAEL   
Application No. 16/692,999
Filed: 22 Nov 2019
For Dual Heating Chamber Vaporization Device

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.181(a) to withdraw the holding of abandonment, filed on July 21, 2022.

This application appeared to become abandoned for failure to reply in a timely manner to an Ex Parte Quayle Office action, mailed February 14, 2022, which set a shortened statutory period for reply of two (2) months.  No response was received and no extensions of time under the provisions of 37 C.F.R. § 1.136(a) were requested.  Accordingly, this application appeared to become abandoned on April 15, 2022.  A notice of abandonment was mailed on May 31, 2022. 

With this petition, Petitioner has alleged he was still in a position to provide both a response and an extension of time.  

The electronic file has been reviewed and a response (remarks and amendments to the specification and claims), a petition for a three-month extension of time so as to make timely the response, and the associated $740 fee have each been located in the same.  Each of these items was received on July 11, 2022.  

Considering the facts and circumstances of the delay at issue, as set forth on petition, it is concluded that Petitioner has met his burden of establishing that a response was timely submitted.  

Accordingly, the petition pursuant to 37 C.F.R. § 1.181(a) is GRANTED.  The holding of abandonment is WITHDRAWN.

The Technology Center will be notified of this decision, so that the application may receive further processing.  The Technology Center’s support staff will notify the Examiner of this decision, so that the remarks and amendments to the specification and claims, each received on July 2, 2013, can be processed in due course.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries concerning examination procedures or status of the application should be directed to the Technology Center.

 
/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions





    
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).